962 F.2d 865
Howard WACO, Plaintiff-Appellant,v.Gregory BALTAD, Defendant,Raymond Mireles, Defendant-Appellee.
No. 90-55683.
United States Court of Appeals,Ninth Circuit.
April 17, 1992.

On Remand from the United States Supreme Court.
Before:  PREGERSON, BRUNETTI, and T.G. NELSON, Circuit Judges.


1
Pursuant to the mandate of the Supreme Court of the United States dated October 21, 1991 (Mireles v. Waco, 502 U.S. ----, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991), the judgment of the district court dismissing the complaint is AFFIRMED.